 LANDMARK BEEF PROCESSORS, INC.175Landmark Beef Processors, Inc. and Butchers UnionLocal No. 563, United Food and CommercialWorkers International Union, AFL-CIO.' Case21-CA-17428March 5, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 28, 1979, Administrative LawJudge Michael D. Stevenson issued the attachedDecision in this proceeding. Thereafter, counsel forthe General Counsel filed exceptions and a sup-porting brief, and the Union filed a motion in sup-port of the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions2andbrief and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.i On June 7. 1979. the Retail Clerks International Union and the Amal-gamated Meatcutters and Butcher Workmen of North America mergedThe name of the Union herein has been amended to refect this changeI Counsel for the General Counsel has excepted to certain credibilityfindings made by the Administratise Las Judge It is the Board's estab-lished polic5not to overrule an administratise las judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. Stan-dard Dry Wall Products. Ic., 91 NLRB 544 (1950). enfd. 188 F2d 362(3d Cir 19511 We have carefully examined the record and find no basisfor reversing his findingsDECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at Los Angeles, Califor-nia, on June 6 and 8, 1979,' pursuant to a complaintissued by the Regional Director for the National LaborRelations Board for Region 21 on February 22, 1979,and which is based on a charge filed by Butchers UnionLocal No. 563, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO (herein calledthe Union), on January 9, 1979. The complaint allegesI All dates herein refer to 978 ilnles olhcr,ie inr idicalted248 NLRB No. 41that Landmark Beef Processors, Inc. (herein called Re-spondent), has engaged in certain violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended (herein called the Act).IssuesWhether or not Respondent discharged employeesAngie Theis and Francis Ramirez in violation of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of General Counsel, Charging Party, and Respon-dent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is a corporation engaged inthe business of processing and packing meat products; ithas a plant located in Los Angeles, California. It furtheradmits that during the past year, in the course and con-duct of its business, it has sold and sent meat productsvalued in excess of $50,000 to customers outside Califor-nia. Accordingly it admits, and I find, that it is an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Butchers UnionLocal No. 563, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act.Statement of FactsOn January 5, 1979, Angie Theis and Francis Ramirez,the alleged discriminatees, were discharged from theirjobs at Respondent. The Union, represented by counsel,and the General Counsel contend that the two womenwere terminated as a result of their union activities. Re-spondent denies this charge and claims that the womenwere fired as a result of job misconduct not connected tounion activities. Some background facts will be helpful.Respondent opened as a meat-boning operation inAugust 1978 at 3163 East Vernon Avenue in the city ofLos Angeles, California. Also located at that location areseveral other companies, Acme Meat Packing, GemMeat Packing, Goldpak Meat Packing, and Bristol FoodsCorporation. Of these. Goldpak Meat Packing and Bris-tol Foods are of some relevance to the present case.22 11ch of the tran;lcrlpt contains tesllmon, relesxat to the Union'stheory of "successorship Briefl. this theor' holds that Respondent ssashoulld by a prior contract hetseen the Union ad Goldpak and BristolBoning, in Lshich. tice alia. employees ere permitted to take off theirhirthdalys sith pa3, aid employees, ssere entitled to three sarnliig notlicesbefore dichargc Well Ilnto the hearing. General Counsel objeted to thetheor on Ihe grounds that it had nolt been originall. charged. mlestlgat- 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoldpak Meat Packing Company was established in1963 with Irving Gronsky as president. Gronsky is theowner of the building at 3163 East Vernon Avenue.About 1972, the corporate name of Goldpak Meat Pack-ing was changed to Bristol Foods, Inc., d/b/a GoldpakMeat Packing, and was still in existence at the time ofhearing. Sometime after 1972, a payroll and senioritysystem was established for the Goldpak employees whowere doing boning work. These employees then receivedpaychecks and were under a seniority system namedBristol Boning which distinguished them from other em-ployees who worked on the kill floor and were receivingGoldpak paychecks and had Goldpak seniority. BristolBoning went out of business and, in August, Respondentwas established. Alan Silverberg had been an officer ofBristol Boning and is a vice president of Respondent.The two discriminatees had been employed by bothGoldpak and Bristol Boning and the Union had a con-tract with Bristol Boning (through Goldpak Meat Com-pany). (G.C. Exh. 2.) During the time herein materialAugust through January 1978, the Union was in the pro-cess of negotiating a contract with Respondent.3Shortly after Respondent began operation, it recog-nized the Union and basically agreed to the substance ofthe prior contract between the Union and Bristol Boningwith the exception of wages, recognition of employeebirthdays as holidays, and the requirement of three disci-plinary warning notices before discharge. As to wages,Respondent was offering to pay the journeyman meat-cutters the industrial area rates of pay and to pay the la-borers and packers considerably less, approximately$4.50 and $5 per hour compared with the rates in theprevious contract of approximately $7 or more per hour.Angie Theis has been a member of the Union since1973. She had worked at Goldpak about 3 years as apacker and at Bristol Boning about 2 years as a leadlady.She knew Silverberg at Bristol Boning where he wasemployed as vice president. Shortly after Respondentbegan operations, Theis went to Silverberg seeking em-ployment. The latter offered a wage of $4 per hourwhich Theis rejected, asking for $6 per hour which Sil-verberg rejected. A few weeks later, Silverberg sawTheis at Respondent visiting friends and, upon ascertain-ing that she was still seeking employment, Silverberg of-fered to employ her as a leadlady in the steak depart-ment for $5 per hour. Theis accepted and began to workat Respondent in October.Like Theis, Francis Ramirez had previously worked atGoldpak and Bristol Boning. She was hired as a packerin Respondent's steak department on the same day asTheis. Ramirez was also a member of the Union. Theisand Ramirez had been friends for many years, althoughTheis was the dominant person. This exchange betweenRespondent's counsel and Ramirez on cross-examinationis illustrative:ed, or recited in the complaint I sustained the objection and barred fur-ther eidence on the issue The Union's promised offer of proof did notmaterialize and its brief does not discuss the matter Accordingly. theissue of successorship is now moot and the facts in support of the theoryare novw irrelevant Neither will be discussed further: The contract between the Union and Respondent wskas still beillng ne-gotiated at the time of hearingQ. (by Mr. Steese) Were you close to Angie?A. (Ramirez): Oh, yes.Q. You are pretty close to Angie all the time, areyou not?A. Yes.Q. You pretty much follow Angie around, don'tyou?A. Right.For a time after they began work, Theis and Ramirezperformed their jobs adequately. As a leadlady, Theiswas responsible for keeping the production of approxi-mately 28 packers running smoothly. From time to timeTheis received compliments written by Silverberg on hercheck stubs that she was doing a good job and to keep itup.4In addition to these written comments, Theis re-ceived a 50-cent-per-hour raise a few weeks after shestarted, but before the November union meeting referredto below.On or about November 15, Theis and Ramirez attend-ed a union meeting conducted by James J. Rodriguez,business agent for the Union. The meeting was called forthe purpose of presenting Respondent's wage offer to theunion membership. Respondent employed between 70 to80 employees, the majority of them formerly employedat Bristol Boning. As presented to the employees by Ro-driguez, Respondent was offering $8.35 per hour to thebeef boners and beef breakers (journeyman rate), $7.40per hour to the trimmers, and $5 per hour to the pack-ers.5The Union had agreed to the wage offer for thefirst two classifications, but had not agreed to the offerfor packers.The reaction of the employees at the union meeting toRespondent's offer was mixed. First, Olivario Jiminez, aboner, stood up and said the Company's offer was fair.Another employee supported this position. Followingthis, Theis got up and said that the Company's offer wasnot fair, that the packers should be paid as much as theother companies were paying packers, and that theyshould all stick together. Ramirez then spoke out in sup-port of Theis' position, agreeing that the employeesshould all stick together. Following the heated debate,both Theis and Ramirez passed out union cards to em-ployees who had not previously signed them and furtherassisted these employees by interpreting the cards inSpanish.About a week after this union meeting, Theis had aconversation with George Johnson, then her immediatesupervisor. There is some conflict as to the contents ofthat conversation. According to Theis, she was told thatSilverberg had heard about her comments at the unionmeeting and as a result had decided not to promote herto a salaried position where she would have made moremoney. According to George Johnson, he told Theis inlate November or December that he would like to seeher on salary, but she was always shooting off heri While the check stubs were not introduced into evidence, and Silver-berg testified he did not recall writing these compliments, I credit Theis'testimony ioni this points Al Bristol Boning. packers had been paid 57 15 per hour, the other.lassificalions had been paid approximately he same as Respondelt's No-Nvember offer LANDMARK BEEF PROCESSORS, INC.177mouth. At the time Johnson made this statement he hadheard from other employees about the November unionmeeting and that Theis had spoken out in favor of moremoney. Johnson had heard about these matters I or 2months before Theis was discharged. Johnson also testi-fied that he told Silverberg in early November beforeTheis got a raise that Theis was dissatisfied and wantedmore money. Johnson specifically denied that his com-ments to Theis referred to her remarks at the unionmeeting. Rather, he said, his remark referred to Theis'habit of "bad mouthing" supervisors in front of otheremployees.In resolving this first of several conflicts in the testi-mony, I credit Theis' testimony." It was clear that Theisspoke out about low wages not only at the union meet-ing, but also around the plant. Silverberg admitted thathe was aware that Theis was dissatisfied over wages.Not only was she making substantially less than she hadmade at Goldpak and Bristol Boning-even consideringthe 50-cent wage increase-but also to make mattersworse in her mind-the boners and trimmers were beingpaid union scale, the same as they had received at Gold-pak and Bristol Boning. George Johnson had been a su-pervisor at the time of his remarks to Theis. At the timeof his testimony, he was a production worker havingbeen demoted at his own request because he was unableto handle the pressures of his job. I was not overly im-pressed with his demeanor as he testified on this point.Moreover, I note that in his statement to the Boardagent, Johnson said:I did tell her [Theis] that I would like to see her onsalary if she was going to be a lead person, but shewas always shooting her mouth off. I heard fromother employees around the plant that she had madestatements that all of the people should be making$7 or $8 per hour.This statement tends to impeach Johnson's hearing testi-mony on this point and support Theis' version of theconversation.The next conflict in the evidence concerns a secondTheis-Johnson conversation which occurred on January3, 1979. Theis testified that she told Johnson she wouldnot be in the next day as it was her birthday. Johnsonallegedly said, "OK." According to Johnson, there wasnothing said about anyone's birthday; rather, Theis againreferred to disparity in pay rates. More specifically,Theis asked Johnson if he knew that "Richard" wasmaking more than she was. Johnson responded, "Sowhat, he's a slicer operator." Then Theis responded bysaying, "If the Company doesn't care about me any morethan that as hard as I work, I was planning to come in,but I don't know whether I want to come in." Johnsonresponded by reminding Theis that he had no power togrant raises and that she would have to take up her com-plaint with Silverberg.' It appears hal failing to promole an employee for enlgaging irm pro-tecled actllties mas be a iolatioi of S c 8(a}I) of the Act. Hovseer,said iolation sas neither charged nor litigated and I make no specificfirnding on the poiitOn this conversation, I believe Johnson and discreditTheis.7First, Johnson was not the kind of person toassume any more responsibility than necessary. He knewthat his department was shorthanded as two employeeswere visiting a relative in Mexico and Ramirez was notin. Moreover, he also knew, that employees were not per-mitted to take their birthdays off. On the other hand,Theis was extremely concerned about the disparity inpay rates and it is likely that she told Johnson just whathe testified to. Finally, when Theis met with Silverbergon January 5, 1979, to explain her absence from work onJanuary 4, Theis did not mention to Silverberg thatJohnson said it was "OK" for her to be off work for herbirthday. Her failure to mention the alleged approvalwhen she knew her job was at stake is persuasive thatJohnson never said "OK."There is also a conflict in the evidence as to a January3, 1979, Ramirez-Johnson conversation which is relatedto the earlier conversation discussed above. Ramirez tes-tified that she asked Johnson, "Angie's taking her birth-day off?" and Johnson said, "Yes." Johnson describedthe conversation differently. Ramirez asked him, "What'swrong with Angie? Is she coming in tomorrow?" John-son answered that he did not know, that he had referredTheis to Silverberg. Ramirez then said, "Well, if shedon't come in, I won't come in." Again, I believe John-son on this point and credit his testimony.8Ramirez ad-mitted at the hearing that she was a close friend of Theisand generally followed her example. Furthermore, subse-quent events more fully detailed below are consistentwith Ramirez' statement of intent. Finally, I again findthat Johnson would not have silently acquiesced in Ra-mirez' expressed intention of remaining at home. Thenfour employees would have been absent and, as it turnedout, were in fact absent from work, disrupting Respon-dent's production for the day.On January 4, 1979, a workday, neither Theis nor Ra-mirez reported for work. On January 5, 1979, both werefired by Silverberg. Theis testified that she did not reportfor work because she thought it was her birthday. Infact, her birthday was the next day, January 5, 1979.When Theis discovered her mistake about 9 a.m., she tes-tified that she called the Company, talked to Johnson,explained what had happened and offered to come in towork late. Theis further testified that Johnson told herfirst that Rudy Aragon, Respondent's personnel supervi-sor, had already told him that it was not Theis' birthday.Next, Johnson said it was a slow day' and she would nothave to bother coming in, he would see her tomorrow.Again there is a sharp conflict in the evidence. Johnson' In making this inding I hake considered the report of Rudy Aragonin hich his investigation shoued (from unidentified sources) that onJanuary 3. 1979. Theis told Johnson. in the presence of other employees.that she as upset that someone else had gllen a raise and she might asell litake off omorro,s. "It's m) birthda5an)rL ay" This report is conflicl holh sith Johnson's and Thels' account Because of the hearsanature of the report. I assign it little elght$ In creditng Johnsonls testimoni. I hae coInsidered the GieneralICo rlllsel attempted impeachment orf Johlll ll 1 iit a poinled Iual thatJohllsoil i) er menliolled the Jnu.ar 3 I 79. Rlitre/ cionllerati n ll inhis affidas i[ to a lBoard agent H nes li r i i mlpoi psle to Ceigh theeffect of this ortlision, nce here sas no ditce ple'CentCd Ion Jtlhtsxhat Johnson N, as asked habout ill the altfidasxit \lthout knong thequsL to l. li ailtg d failltUe to gl .I I pr pel ais n r i t, iiIt he i.asired& l S 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that on January 4, 1979, he received a phonecall from Theis about 9 a.m. Theis said that she wouldnot be in because it was her birthday. This was in re-sponse to Johnson asking, "What's wrong, why aren'tyou here?" Then Johnson told her that she was needed,that the two Pacheko sisters were off, that Francis wasnot in, and that Johnson was behind on his production.To this, Theis allegedly replied, "Well, it's too latenow." Johnson again asked her to come in because heneeded her, but she refused. I credit Johnson's version ofthis conversation and I do not believe Theis. It was unre-butted that two sisters named Pacheko and Francis Ra-mirez were not in on that day. Johnson knew all thiswhen Theis called and it is incredible to believe that hewould tell Theis that she did not have to come in be-cause it was a slow day. Moreover, even if it were Theis'birthday, there was no justification for her to be absentfrom work.Under the prior contract between Goldpak and BristolBoning, an employee's birthday was a holiday (G.C.Exh. 2, art. X, pp. 16-17). Employees also had the optionof working on their birthday for additional pay. WhenRespondent began operations in August, this policy waschanged so that employees whose birthdays fell on aworkday were not permitted to take off, but were re-quired to work and were then given an extra day's payplus a free lunch. If an employee were sick on his birth-day, he was paid for that day, while normally the Com-pany did not pay an employee for the first sick day.Francis Ramirez testified that she was off work onJanuary 4, due to illness. She allegedly left her home atthe normal time, but had a menstrual accident which lefther clothing soiled. Ramirez testified further that she hadbeen treated by a physician at Kaiser Medical Center onJanuary 3, 1979, after work, for menstrual problems. Thedoctor allegedly gave Ramirez a note telling her to takeoff work on Thursday and Friday, January 4 and 5,1979. Ramirez claims she lost this note, but obtained asecond note dated January 8, 1979. This note reads thatRamirez was disabled from January 3 through January 5,(1979) due to "flu." Permission was granted to return towork on January 5, 1979. (G.C. Exh. 3.)When Ramirez became aware of her menstrual prob-lems, on January 4, 1979, she decided to drive to Theis'home which was on the way to work. Ramirez testifiedthat she knew Theis would be home because Theis hadtold her the day before that she was taking her birthdayoff. Ramirez called in about 6 a.m. and told a man namedSarge that she would not be coming in due to illness andthat Sarge should give the message to Johnson. Ramirezspent several hours on January 4, 1979, at the home ofTheis and returned to work the next day.Respondent's policy requires that anyone who isunable to come to work should call in between 6 and7:30 a.m. and give the reason why the employee cannotcome to work. (Resp. Exh. 10.)9On January 5, 1979, both Theis and Ramirez met sepa-rately with Silverberg in his office in the presence ofJohnson and Aragon. Theis explained that she did not9 Johnson was not asked whether Sarge eer delihered he Rlamirezmessagecome in because she believed it was her birthday. Shealso admitted that she did not come in, in part, becauseshe was mad that someone got a raise. Theis testifiedthat Silverberg then asked her, "What about the Union?How come you said this and that about the Company?"When Theis responded that she had only talked aboutthe wage issue, Silverberg allegedly said, "Well, if youare so interested in the Union, why don't you go towork for them or let them find you a job?" In responseto Silverberg's question, "Why do you think you deserveanother raise," Theis allegedly answered, "Because I wasworth it, because I did a lot of work."Silverberg testified that he told Theis that he hadheard she was unhappy about her wages. He also toldTheis that it was not her birthday and he reminded herof the other persons in her department who were not inon January 4, 1979, thereby disrupting production. Whenhe then asked Theis why she did not come in, she said,"I don't know." Theis also denied that she sought otheremployment on January 3, 1979, at a competitor of Re-spondent, though Silverberg suspected that she had.'°Silverberg went on to testify that he discussed withTheis some reports he had received on her supposed badattitude and poor work. I accept Silverberg's account ofthe conversation with Theis. I do not believe Silverbergmentioned the Union. There was no evidence of animustoward the Union, and Goldpak and Bristol Boning,companies with which Silverberg was previously associ-ated, appeared to have had a cordial relationship withthe Union. While the Union did not have a contract withRespondent, there was no evidence of hostility betweenthe parties. (See, e.g., Resp. Exh. 10.) The single majorissue concerned packers' wages. Moreover, Silverberg'saccount of the conversation is generally supported byAragon. " While Aragon is an employee of Respondentand a subordinate of Silverberg, I nevertheless credit hisaccount of the conversation and I find it corroboratesSilverberg.After Theis was told to return home and call the Com-pany at 2:30 p.m. for Silverberg's decision on her futurewith the Company, Silverberg met with Ramirez. Sheexplained that she had been ill on January 4, 1979, andhad been treated by a physician, but then lost her doc-tor's slip. Next, Ramirez denied that she spent January 4,1979, or any part of it with Theis. When challenged bySilverberg, Ramirez admitted lying and stated that shehad spent several hours with Theis at the latter's home.Ramirez was then also sent home and told to call in at2:30 p.m. At 2:30 p.m., both women were told byAragon that they were fired.Discussion and Analysis1. Discharge of Angie TheisI begin by recognizing that Theis was unquestionablyengaged in protected conduct at the November unionmeeting and in her later discussions with other employ-ees relative to getting more pay for the packers. Accord-1o Theis admitted on cross-examinalltn that she had been to the com-petitlr on the da i question. but not to seek other employment" The other participant at the January 5. 1979. nmeeting as Johnson.-i hto \as I t pecifiall asked hout the con' ersallon LANDMARK BEEF PROCESSORS, INC.179ingly, her discharge on January 5, 1979, is subject tostrict scrutiny for the purpose of determining the truemotive.2 The oft-cited case of Shattuck Denn MiningCorporation v. NL.R.B., 362 F.2d 466, 470 (9th Cir.1966), is applicable to this case:Actual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will be avail-able that is not also self-serving. In such cases, theself-serving declaration is not conclusive; the trierof fact may infer motive from the total circum-stances proved. Otherwise no person accused of un-lawful motive who took the stand and testified to alawful motive could be brought to book. Nor is thetrier of fact ...required to be any more naif thanis a judge. If he finds that the stated motive for adischarge is false, he certainly can infer that there isanother motive. More than that, he can infer thatthe motive is one that the employer desires to con-ceal-an unlawful motive-at least where ...thesurrounding facts tend to reinforce that inference.In this case, I am constrained to find, in part, that thestated reason for Theis' discharge is false. This findingraises the inference of an unlawful motive if the sur-rounding facts tend to reinforce that inference. With thisoutline, I turn first to the stated reasons for Theis' dis-charge.Silverberg testified to the reasons for Theis' discharge:She was fired for not coming in to work on January 4,1979, without a good reason. At other times in Silver-berg's testimony, other reasons appeared to surface in histestimony. For example:Q. (By Mr. George) Was Angie Theis dischargedbecause she took off January the 4th and not the5th?A. (Mr. Silverberg) Among other situations, yes.Q. What other reasons besides that one was shedischarged for?A. She was in a position of responsibility. Shewas paid 25 percent more than the employees shewas working with. For this money that she accept-ed every week, she understood the problems of pro-duction.She then took Francis Ramirez when she knew thedepartment was poorly staffed and knew that wehad to get production out and took her out of theplant because Francis listens to everything she says,as she testified to, and they stayed out of the plant.I Respondent contends in his brief Ihat here is no eidence that Sil-verberg knew of Theis, remarks a the unilon meeting ir her similar tom-plaints in and around the sork area Howeser. Johnson. a supervisor. ad-mitted knowing of her complaints both at the meeting and around theCompany his and other informatirn as cnesed to Si erherg onJanaur 4. 1979. at a meeting of upcrslors This is an adequate sho illngof knowsledge G, H It .rphr hid/,ircc. Inic,. PA,rrIabl E/hrii lu, D, i-sion. 183 NRBH 19h (197(t)Notwithstanding the above exchange, Silverberg nextdenied that Theis was fired for any reason other thanbeing absent from work on January 4, 1979.Then, virtually in the next breath, Silverberg againsaid a second reason for Theis' discharge was keepingRamirez out of the plant. Then a torrent of other allegedreasons followed: (1) Theis used foul and abusive lan-guage at the plant; (2) Theis was responsible for two orthree ex-husbands at the plant at different times; (3)Theis did not do good work; (4) Theis lied to Silverbergabout looking for work at a competitor; (5) Theis did notcall in between 6 and 7:30 a.m. on January 4, 1979, butcalled in around 9 a.m; (6) Theis had a bad attitude abouther job.In examining Silverberg's testimony above, I am struckwith the multiplicity of alleged reasons and the belatedexplanations for his actions, all of which are familiarsignposts to discriminatory intent. Hansen Cakes, Inc.,242 NLRB No. 74 (1979). His testimony regarding themotivation for discharging Theis is conflicting and tendsto be unconvincing. I reject some of the reasons for thedischarge as untrue: that Theis was responsible for Ra-mirez' absence from work on January 4, 1979;13 thatTheis used foul and abusive language at work; 4thatTheis was responsible for two or three ex-husbandshanging around the plant (or that this even occurred);'5that Theis did not do good work;'6all of these reasonsare completely unsupported by the record and appear tome to be false or at least highly suspect. There is also noproof that Theis lied about looking for work at a com-petitor. ' The claim of bad attitude on the job is toovague for discussion. To all of this must be added thetestimony of Aragon, which I find to be credible thatSilverberg decided on the afternoon of January 4, 1979,at a meeting of supervisors, to discharge Theis and topay her 40 hours' pay for the week plus 4 hours addi-tional as termination pay. This testimony impeaches thetestimony of Silverberg that he did not decide to fireTheis and Ramirez until after he met with them on Janu-ary 5, 1979.With all the evidence, marshaled above, and the infer-ences flowing from it, yet I find, on balance, there is astronger case that can be made for Respondent and for anondiscriminatory discharge.' First, there was not only no evidence of union animus,but, rather, evidence that relations between Respondentand the Union were unusually cordial. The record shows.' See mn discussion of he Ramirez discharge in part 2 of Discussionand Analssis'1 Theis once horrooted a coworker's atch s lth a ohscene sloganimprinled n iI and swore the swalch I da) There is Iio eidece that thisact r ai\ olhei eceeded he standards of behax lor il Respondliel',plalnt' At one point hile rTheis orked for Bristol Boninig. he separatedfrom her hush;band part from this fact and Silserherg tesimollno. Ihereis no e ldence that certain men disrupted pr dluctilon or thlla. ifr I oc-curred. Theis sas responsible for it' Thcis ,a, hired bh Silserberg at S1 higher than1. the itinal offer ada short hile later ssas gisen a 50-cent-per-hotlr raise Al o,. Silel-hergmade o ccaslollal rilttn complinmentci ot Theis' ,heik stubs' lhls admitted a. the hearing thait he hlad gone t the competitor.hult 1lt for the purp.ose f seeking w ork'I Se Zardl HarJr,ar- Doirrv. I , 234 NI R it l lf,. fi r .i cise,omcshalt ilmilar t te preseNlt ce 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDearly recognition of the Union and agreement on allmajor issues save wages for the packers. There is noclaim in this case of unfair labor practices other than thealleged discriminatory discharge. 9 While neither thepresence nor the lack of union animus is determinative inassessing motive in a discharge, its absence no less thanits presence is a relevant factor.20Next, I have previously credited Johnson's account ofthe January 3, 1979, conversation with Theis in whichshe indicated displeasure that someone else was gettingmore money than she was. She hinted that she might notappear for work the next day and she did not. Thus, itappears that the object of Theis' absence from work wasto protest her own lack of parity with another employee.Under these conditions, Respondent had a right to dis-charge Theis for her absence21 and one of the reasonsgiven by Silverberg for the discharge was valid. It wasalso permissible for Silverberg to take into accountTheis' position as leadlady and the fact that she was paid25 percent more than the other packers.22Theis calledin at 9 a.m. and was asked by Johnson to come in, as shewas needed. Her refusal was an aggravating factor of herabsence, as was the timing of her telephone call. Compa-ny policy required notice of absence to the Company be-tween the hours of 6 and 7:30 a.m. Silverberg explainedthat any disruption of his business had severe conse-quences. The meat must be kept fresh. Much of it is pro-cessed pursuant to contract with the U.S. Government,which will reject shipments that are not made on time.More specifically, for the period between January 3 and4, 1979, Silverberg reported a drop in production of fin-ished steaks from 27,000 to 17,000 pounds. Indeed, pro-duction is so essential to Respondent that Johnson wasremoved from his job as supervisor in part because hewas unable to ensure continued high production.Even if it be assumed arguendo that Theis had a good-faith belief that January 4, 1979, was her birthday, theresult of this case would not change. After 3 years atGoldpak and 2 years at Bristol Boning, Theis testifiedthat she may have taken her birthday off once before,but she was not sure. An employee of Respondentnamed Rojas testified that he took off on his birthdayand was paid for it. He also so testified that he toldmany of his coworkers that he had been sick. While notentirely clear, it appears that he was paid for his birthdayonly because he called in sick. Although Respondent hasbetween 70-80 employees, no other evidence or wit-nesses, of a credible nature, were introduced on the sub-ject of taking birthdays off.23Thus, I must conclude thatwhether or not Theis believed it was her birthday onJanuary 4, 1979, she could not reasonably have believedshe had a right to take the day off. In this regard, I alsoII HoAever, see fn 620 4/ton Bsox Brd Cotnpa. Contwiter Dision, 55 NRB 10)25(1965)2 Cf Sriwe Eiploree Loal 250 [arring toonc Imrt .] v.\:L.R... 101 I.RRM 2(X)4, 86h .C '11,273 (D C Cir 197q)2 Chrvfkr Corporati. DoLdgIe irtk Plant. 232 NI RKB 466 (197712': ''heiic tecified Ihal he y*as a. ire f otlhr eniplo'Ce, taiking theirhirthdays off: Jse Rodriguez. I'atrici;a Hlalrse. and Ohalrio Jlnllen Nireasonl ;la ad;lllncd h Ihclie persIons acre ino] called a, i i risc jIltas Rojbis ; as I regard the i i nioi of The ll f Thi this pint as elf- sf ihgand llt credible 'k hen i osidtered in the context of this cascnote she did not tell Silverberg on January 5 that John-son said it was "OK" to take her birthday off. Of course,I previously found that Johnson never made such aremark and her failure to receive Johnson's permissionfurther convinces me that Theis did not believe she hada right to the day off.It is also claimed that it was not the practice of Re-spondent to discharge employees for a single unexcusedabsence. However, Silverberg testified that a personnamed Lucille Johnson and one or two others had beenfired for one unexcused absence. No records were intro-duced by Respondent reflecting these discharges, andSilverberg's testimony is subject to the same infirmitiesas Theis' testimony regarding other persons who tooktheir birthdays off. (See fn. 23.) The other side of thecoin is that there is no evidence that employees takingone or more days off were not fired by Respondent.Moreover, both Theis and Ramirez did more than absentthemselves from work without good cause. Ramirez liedto Silverberg about where she spent January 4, 1979.Theis held a key production job and failed to call in be-tween 6 and 7:30 a.m., as required by company policy.She also failed to come in at 9 a.m. after Johnson toldher that she was needed. All of the above facts convinceme that Theis was not fired in violation of the Act.24Asthe Board stated in Rosso & Mastracco, Inc. d/b/a GiantOpen Air Market, 231 NLRB 945 (1977):An employee cannot insulate ...herself from adischarge for cause simply because ..she happensto engage in activity protected by the Act. .... itis clear that employee misconduct which would jus-tify a discharge, absent any protected activity, willalso justify a discharge despite protected activity.In conclusion of the Theis case, I have examined theso-called mixed motivation cases, e.g., Construction, Pro-duction & Maintenance Laborers' Union Local o. 383,etc. (William Pulice Concrete Construction), 236 NLRB125 (1978), with the facts of the instant case in mind todetermine whether the evidence in this case shows thatRespondent resorted to a valid reason for a discharge asa pretext for building a case against an employee due toher union activities. United .Aircraft Corporation v.N.L.R.B., 440 F.2d 85 (2d Cir. 1971). However, thistheory does not fit here. While I have previously foundvalid reasons for Theis' discharge. there is no evidencewhich suggests these valid reasons were seized upon as apretext to fire Theis. On January 4, 1979, Theis failed tocome to work without a good reason. She held a posi-tion of some responsibility for which she received higherpay than others. Her absence substantially affected pro-duction. She was fired. Under the facts and circum-stances of this case, said discharge was not unlawful.i Responldent illtroduced e cldcII e Iheil 1Cis Cnrllplained to the[FF()C Xbhoill her discharge aid iads lccd rleaionl% ill supporl of her claimshlich are diffe'rell front he reas1Ils adIlaltccd ill Isi clase 1-hci s hadc\cr! righi 1I0 tiliue eCscrxl legIl firilril l ihlic tI hLer I filtd lI 11 1co(l-sistelnc\ ill heir ciomplaintis belorc the NI Ri and the It ()OC Accordillg-1\. I h e no relied on c idcllicc o i th ) t ()C fil in r cig m L hi lg l deci-'Oll I 11 l thi C L', LANDMARK BEEF PROCESSORS, INC.1812. Discharge of Francis RamirezAs noted above, Ramirez had a relationship with Theiswhereby she followed Theis around and imitated her be-havior. She admitted this at the hearing and Silverbergeven testified that he considered Theis responsible forRamirez missing work on January 4, 1979. I find, howev-er, that Ramirez was completely responsible for her ownacts and, as such, was properly discharged on January 5,1979.Ramirez echoed Theis' comments at the Novemberunion meeting that packers should be paid more money.She also helped Theis pass out union cards. This is theextent of her protected acitivtiy. However, the evidenceshows that her intent was not to improve the wages andconditions of employment, but rather to follow the ex-ample of Theis. Following the example of another personfor reasons unconnected with the improvement of thegeneral welfare does not fall under the cloak of protect-ed activity. However, for purposes of this discussion, Iassume arguendo that Ramirez' actions were protected.Of much greater import to this decision is Ramirez'January 3, 1979, statement to Johnson, which I havecredited that, "If Angie don't [sic] come in, I won'tcome in." Again, the statement does not indicate thatprotected activity is afoot. The next day, Theis did notcome to work and neither did Ramirez, just as she hadsaid. Her reason for being absent, the lost doctor's slip,and the second doctor's slip, which Ramirez admittedwas not true as written, all convince me that Ramirezwas not truly ill on January 4, 1979, to the extent thatshe could not report for work. I discredit and disbelieveher entire testimony on this point as inherently incredibleand unsupported by the evidence. Any doubts about thisfinding are dissipated when Ramirez admitted at thehearing that she spent several hours with Theis at thelatter's home on January 4, 1979. No claim is made norproof presented that this extended visit was medicallynecessary. Finally, when asked by Silverberg on January5, 1979, whether she visited Theis on January 4, 1979,Ramirez first denied but then admitted that she spentseveral hours with Theis on January 4. In NV.L.R.B.v..Mueller Brass Co., 509 F.2d 704, 713 (5th Cir. 1975), thecourt stated:Any employer has the right to demand that itsemployees be honest and truthful in every facet oftheir employment. Absent an antiunion motivation,any employer has the right to discipline an employ-ee for his dishonesty or untruthfulness.25Of course, Ramirez must also bear a share of the respon-sibility for the decreased production on January 4, 1979,as described by Silverberg.In conclusion, I note that, in February or March 1979,Ramirez was called on the telephone by Aragon andasked to come to the office the next day to discuss rein-statement with Silverberg. Ramirez agreed to come in,but then failed to appear, without explanation. There isno evidence that a similar offer was made to Theis. Thelack of explanation for failing to respond to Aragon'soffer extended to the hearing itself. Because this post-script in the case was not adequately developed by theparties, I believe it has little or no evidentiary value.However, I remain convinced that the discharge of Ra-mirez under the facts herein presented was not unlawful.CONC.USIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER26It is hereby ordered that the complaint be, and ithereby is, dismissed in its entirety.21 See also VL. R B Pioneer Plotic, Corp. 379 F 2d 301. 30 -307(Ist Cir 1967).12 In the eent no exceptions are filed as pros ided b Sec. 102 46 ofthe Rules and Regulations of the National labor Relations Board. thefindings. conclusions. and recommended Order herein shall. a pro'.idedin Sec 102 48 of the Rules and Regulationl. be adopted hb the Board andbecome its findings. conclusionis. and Order. and all ohbjciorl thleoshall be deemed aied fir all purpoe